Case: 21-40290       Document: 00516194938            Page: 1      Date Filed: 02/08/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                             February 8, 2022
                                     No. 21-40290                             Lyle W. Cayce
                                   Summary Calendar                                Clerk



   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   James Anthony Marzioli,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                                No. 4:19-CR-309-4


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          The attorney appointed to represent James Marzioli moves to with-
   draw and has filed a brief per Anders v. California, 386 U.S. 738 (1967), and
   United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Marzioli has not filed a
   response.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-40290     Document: 00516194938          Page: 2   Date Filed: 02/08/2022




                                   No. 21-40290


         We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2